Exhibit 10.1

 

AGREEMENT

 

BETWEEN

 

MARKWEST HYDROCARBON, INC.

 

AND

 

PAPER, ALLIED-INDUSTRIAL, CHEMICAL AND

ENERGY WORKERS INTERNATIONAL UNION

AND ITS SUB-LOCAL 5-372

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Parties and Terms of Agreement

 

 

 

 

 

Purpose

 

 

 

 

 

Recognition

 

 

 

 

 

Work of Employees

 

 

 

 

 

Management Rights

 

 

 

 

 

Discipline and Discharge

 

 

 

 

 

No Strikes

 

 

 

 

 

Seniority

 

 

 

 

 

Grievance Procedure

 

 

 

 

 

Arbitration

 

 

 

 

 

Hours of Work

 

 

 

 

 

Twelve Hour Shift Schedule

 

 

 

 

 

Overtime

 

 

 

 

 

Scale of Wages [a05-15087_1ex10d1.htm#ScaleOfWages_104635]

 

 

 

 

 

Classifications [a05-15087_1ex10d1.htm#Classifications_104640]

 

 

 

 

 

Holidays [a05-15087_1ex10d1.htm#Holidays_104643]

 

 

 

 

 

Vacations [a05-15087_1ex10d1.htm#Vacations_104645]

 

 

 

 

 

Benefit Plans [a05-15087_1ex10d1.htm#BenefitPlans_104650]

 

 

 

 

 

Pay Days [a05-15087_1ex10d1.htm#PayDays_104656]

 

 

 

 

 

Funeral Leave [a05-15087_1ex10d1.htm#FuneralLeave_104712]

 

 

 

 

 

Jury Duty [a05-15087_1ex10d1.htm#JuryDuty_104709]

 

 

 

--------------------------------------------------------------------------------


 

Call-Outs [a05-15087_1ex10d1.htm#Callouts_104713]

 

 

 

 

 

Leave of Absence [a05-15087_1ex10d1.htm#LeaveOfAbsence_104715]

 

 

 

 

 

No Discrimination [a05-15087_1ex10d1.htm#NoDiscrimination_104717]

 

 

 

 

 

Union Representatives [a05-15087_1ex10d1.htm#UnionRepresentatives_104719]

 

 

 

 

 

Savings Clause [a05-15087_1ex10d1.htm#SavingsClause_104720]

 

 

 

 

 

Modification and Scope of Agreement
[a05-15087_1ex10d1.htm#ModificationAndScopeOfAgreement_104722]

 

 

 

 

 

U.S. Merchant Mariners Document
[a05-15087_1ex10d1.htm#U_s_MerchantMarinersDocument_104724]

 

 

 

 

 

Safety and Accident Prevention
[a05-15087_1ex10d1.htm#SafetyAndAccidentPrevention_104725]

 

 

 

 

 

Bulletin Board [a05-15087_1ex10d1.htm#BulletinBoard_104727]

 

 

 

 

 

Notices [a05-15087_1ex10d1.htm#Not_104730]

 

 

 

 

 

Signature Page

 

 

 

 

 

Letter of Agreement

 

 

 

--------------------------------------------------------------------------------


 


ARTICLE I


 

PARTIES AND TERMS OF AGREEMENT

 

THIS AGREEMENT is made and entered into this 11th day of July, by and between
MarkWest Hydrocarbon, Inc., hereinafter referred to as the Company and Paper,
Allied-Industrial, Chemical and Energy Workers International Union and its
Sub-Local 5-372, hereinafter collectively referred to as the Union.

 

This Agreement shall become effective July 11, 2005, and shall continue in full
force and effect until July 10, 2008, inclusive; and thereafter it shall be
considered automatically renewed for successive periods of twelve months unless,
at least ninety (90) days prior to the end of any twelve-month effective period,
either party shall serve notice upon the other, as prescribed herein, that it
desires cancellation, revision or modification of any provision or provisions of
this Agreement.  If either party serves such notice, the parties shall attempt
to reach an agreement with respect to the proposed change or changes.  At least
forty (40) days prior to the expiration date of the Agreement the parties shall
meet to consider such changes.  In the event the parties do not reach a written
agreement by the expiration date of July 10, 2008, in the particular year, as
provided for herein, then this Agreement shall in all respects be terminated.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

PURPOSE

 

Section 1.  The Company is engaged in producing and furnishing an essential
product which vitally affects the health, safety, comfort and well-being of a
large number of the population in several states, and its very existence is
dependent upon faithful carrying out of its obligations and responsibilities,
which responsibilities are recognized by the parties hereto as being imposed
upon the Management and employees of the Company mutually, and that properly to
fulfill the same, requires that any disputes arising between them be adjusted
and settled in an orderly manner without interruption of the Company=s
operations.  The general purpose of this Agreement is to promote the mutual
interests of the Company and its employees and to provide for the operation of
the Company’s business under methods which will further, to the fullest extent
possible, the safety of the employees, economy and efficiency of operation,
elimination of waste, realization of maximum quantity and quality of output,
cleanliness, protection of property, and avoidance of interruptions to
production.  The parties to the Agreement hereby agree to cooperate fully for
the purpose of preventing and adjusting misunderstandings by establishing
rules and wage rates based on the standard of “a day’s work for a day’s pay.”

 

--------------------------------------------------------------------------------


 

ARTICLE III

 

RECOGNITION

 

Section 1.  The Company recognizes the Union as the exclusive bargaining
representative with respect to rates of pay, wages, hours of employment, or
other conditions of employment for all regular production and maintenance
employees employed by the Company at its Siloam facility; excluding all
clerical, supervisory, executive, administrative, professional, temporary
employees and all other employees, excluded by law.  Temporary employees are
hereby defined to mean those employees hired for a specific project or for a
specific length of time.

 

Section 2.  New employees and those rehired after losing seniority will be
classified as a regular employee following any four (4) month period in which an
employee has worked at least 416 hours of regularly scheduled work exclusive of
overtime.  During this period an employee will be subject to termination at the
Company=s sole discretion and without recourse to the grievance and arbitration
procedures.

 

--------------------------------------------------------------------------------


 

ARTICLE IV

 

WORK OF EMPLOYEES

 

Section 1.  Bargaining unit employees will perform duties and responsibilities
normally performed by them and new or additional work assigned to them by the
Company; however, nothing herein shall be construed as giving the Union
exclusive jurisdiction over or an exclusive right to perform any work.  It is
agreed that this clause shall not limit or be construed to limit the Company’s
right, in its sole discretion, to contract out work to independent contractors
or to transfer work to other persons in the employ of the Company not within the
bargaining unit.  Managers may perform any and all work which is considered
bargaining unit work.  Managers will not perform bargaining unit work for the
sole purpose of directly causing the layoff of a regular employee.

 

--------------------------------------------------------------------------------


 

ARTICLE V

 

MANAGEMENT RIGHTS

 

Section 1.  The Company reserves and retains, solely and exclusively, all of its
normal, inherent and common law rights to manage the business, whether exercised
or not, as such rights existed prior to the time any Union became the bargaining
representative of the production and maintenance employees of the Company,
except insofar as the same are expressly modified in the terms of this
Agreement.

 

Section 2.  The Company specifically has the right to manage the business and
direct the working forces, including, but not limited to, the right to relocate
or close any segments of the business; to establish or continue policies,
practices, and procedures for the conduct of the business and, from time to
time, to change or abolish such policies, practices, or procedures; to determine
and, from time to time, to redetermine the methods, processes, and materials to
be employed; to conduct performance reviews of employees; to establish
reasonable work and quality standards; to determine the number of hours per day
or week that operations shall be carried on; to establish day and night shifts,
to set the hours of work and the number of employees for such shifts, and from
time to time to change the shifts and the hours and employees thereof; to
determine the equipment to be used in the Company’s operations and, from time to
time, to change or to discontinue the use of any equipment; to select and to
determine the number and type of employees required; to assign work to such
employees in accordance with the requirements determined by management; to
establish and change work schedules and assignments; to transfer, promote or
demote employees, or to lay off or otherwise relieve employees from duty for
lack of work or other reasons; to make and enforce reasonable safety rules and
rules governing the conduct of employees within the facility and for the
maintenance of discipline; and to suspend, dismiss, or otherwise discipline
employees and otherwise to take such measures as management may determine to be
necessary for the orderly, efficient, and profitable operation of the facility.

 

Section 3.  The Company=s not exercising rights reserved to it herein, or its
exercising them in a particular way, shall not be deemed a waiver of said rights
or of its right to exercise them in some other way not in conflict with the
express and specific terms of this Agreement.

 

Section 4.  The Company shall have the sole and exclusive right at any time to
establish, abolish, or alter the practices or customs of break periods due to
operational requirements and telephone calls by employees.

 

Section 5. The Company shall have the sole and exclusive right as permitted by
law to require of any employee at any time a physical examination by a physician
of its choosing to determine said employee’s physical and mental ability to
perform his job assignment efficiently and safely.

 

Section 6.  The Company shall have the sole and exclusive right at any time to
establish, administer, and change a drug and alcohol abuse prevention program
permitted by law.  The Company will discuss the effects of any changes in its
drug and alcohol abuse program, upon request.  The Company shall have the sole
and exclusive right at any time as permitted by law to test employees for drugs
or alcohol and to discipline employees based on the results of such tests.

 

--------------------------------------------------------------------------------


 

ARTICLE VI

 

DISCIPLINE AND DISCHARGE

 

Section 1.  The Union recognizes and acknowledges that the Company has the duty
of maintaining good discipline among its employees because the Company is
responsible for the efficient operation of its business.

 

Section 2.  The Company shall have the right to discipline employees for just
cause.  The disciplinary action which the Company may take in correcting
employee behavior for just cause shall include but not be limited to (a) oral
and written warnings, (b) suspension from work without pay (c) demotion, and
(d) discharge.

 

Section 3.  The following shall constitute causes for discharge or other
disciplinary action, and their enumeration here is by way of illustration and
shall not be deemed to exclude or restrict the Company’s right to discharge
employees for any other just cause:

 

(a)                                  Misconduct on Company property.

 

(b)                                 Violation of Company rules.

 

(c)                                  Fighting on Company property or
intentionally or recklessly injuring or threatening another employee or visitor
on Company property.

 

(d)                                 Possession of intoxicants or illegal drugs
on Company property.

 

(e)                                  Drinking intoxicants, using illegal drugs,
misusing legal drugs, or using controlled substances on Company property.

 

(f)                                    Drinking intoxicants, using illegal
drugs, or misusing legal drugs off Company property and then reporting to or
returning to work.

 

(g)                                 Insubordination.

 

(h)                                 Misstatement or material omission in the
employee’s application for employment, without regard to the employee’s length
of service at the time the Company discovers the misstatement or material
omission.

 

(i)                                     Dishonesty.

 

(j)                                     Incompetency or inefficiency.

 

(k)                                  Neglect of duty.

 

(l)                                     Unexcused absence and tardiness.

 

(m)                               Sexual harassment.

 

--------------------------------------------------------------------------------


 

(n)                                 Refusal to submit to drug or alcohol tests.

 

(o)                                 Endangering personal safety or the safety of
others.

 

(p)                                 Theft or destruction of Company property.

 

(q)                                 Unsatisfactory work performance.

 

--------------------------------------------------------------------------------


 

ARTICLE VII

 

NO STRIKES

 

Section 1.  There shall be no strikes (including sympathy, unfair labor
practice, or wildcat strikes), sit-downs, slow-downs, work stoppages, boycotts,
any acts honoring a picket line or any other acts that interfere with the
Company’s operations or the production or sale of its products or services
during the term of this Agreement by the Union, its officers, agents and
members, or by the employees.

 

Section 2.  The International Union and the Local Union shall not be held liable
for damages for violation of this Article provided the International Union and
the Local Union have not authorized, sanctioned, advised, or condoned the
action, and provided further the International Union and the Local Union have
used every reasonable means possible to induce participating employees engaged
in the action to promptly resume work, including, but not limited to, ordering
participating employees in writing to promptly return to work.

 

Section 3.  Any and all employees participating in any activity proscribed
herein shall be subject to disciplinary action, including discharge.

 

Section 4.  The Company and the Union shall have direct recourse to the National
Labor Relations Board or the courts for a violation of this Article.

 

Section 5.  The Company shall not engage in any lockout of employees during the
term of this Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

SENIORITY

 

Section 1.  Seniority is the length of time, computed in years, months and days,
an employee has worked within the bargaining unit without any break in his
service record.  An employee shall not be entitled to any seniority rights
during his probationary period.  If such employee shall be continued in the
employ of the Company after the expiration of the probationary period, his
seniority shall be computed from his last date of hire.  When two or more
employees have identical seniority dates in the bargaining unit, the Company
shall designate the rank of such employees by considering periods of employment
with the Company outside the bargaining unit and recognized by the Company in
its judgment.  In all other cases, rank shall be designated by the flip of a
coin.

 

Section 2.  For seniority purposes, each employee shall be credited, except as
otherwise provided, with all periods of actual service accruing after the
commencement day of said seniority, and in addition thereto, shall be credited
with time lost resulting from (a) jury service or serving as a witness under
court subpoena; (b) layoffs of not more than six months duration; (c) illness or
injury of not more than twelve (12) months duration; and (d) service in the
military forces of the United States not to exceed two (2) years or service upon
being drafted in an essential war industry by the government; provided, however,
that such accrued time shall not continue for a period of more than that
required by law after discharge or release from such service.

 

Section 3.  A regular employee who is off the payroll due to illness or injury
shall continue to accumulate seniority for one (1) year.  At the end of the one
(1) year period, if the disabled employee is still unable to return to a job
classification over which he could exercise seniority, he shall for a period of
one (1) year, retain but no longer accumulate seniority.

 

Section 4.  In all cases of selection of employees for layoffs, recalls,
promotion or demotion, the Company shall consider the following factors:
(a) training, (b) ability, (c) efficiency, (d) physical fitness, (e) skill,
(f) attendance record, (g) performance and (h) seniority.

 

Section 5.   When the Company determines that a vacancy at the Siloam plant
exists, except in the Utility C classification, a notice of such vacancy shall
be posted for a period of ten (10) calendar days, in order to give an
opportunity for any employee to make application for such posted vacancy.  The
date on which the notice is posted shall be counted as the first (1st) day for
such days and the tenth (10th) day shall end at 4:30 p.m.  Employees desiring to
apply for such posting shall file a written bid with their supervisors. 
Provided, however, that although this Article does not required the posting of a
permanent Utility C vacancy, the Company will give notice of available Utility C
vacancies to insure that all employees are aware of these openings and can make
their interest known and are given equal opportunity for consideration.  Nothing
herein shall abridge or restrict the Company=s exclusive right to fill any
vacancy or new position from outside the bargaining unit or restrict the
Company=s right not to fill any vacancy.  The Company may require employees to
take written tests or formal examinations such as aptitude tests in conjunction
with other standards to determine relative ability among applicants for
vacancies and new positions.  The union shall have the right to discuss the
effects of any written

 

--------------------------------------------------------------------------------


 

test, upon request.  The Company may temporarily transfer any employee to fill
any vacancy or new position.

 

Section 6.  An employee shall lose his classification as a regular employee
under the following conditions: (a) resignation, (b) discharge for cause,
(c) acceptance of other employment, (d) refusal to accept reemployment within 72
hours after receipt of notification by the Company that employment is available,
and (e) an employee is absent from the payroll continuously for more than
twenty-four (24) months due to layoff resulting from a reduction in the
workforce.  The Company agrees to notify the Union of an offer of reemployment
made by the Company to an employee.  Such notice of reemployment may be given by
letter at the employee=s last known address, by telephone, or by personal
contact.

 

Section 7.  When a layoff resulting from a reduction in the workforce of the
regular personnel is necessary, the employee whose services are to be
discontinued shall be given five (5) days advance notice thereof, and in the
event such notice is not given, the Company will pay such employee the
equivalent of five (5) days= pay at his regular rate.

 

--------------------------------------------------------------------------------


 

ARTICLE IX

 

GRIEVANCE PROCEDURE

 

Section 1.  If an employee or group of employees shall have a grievance to
present to the Company, he or they may seek redress as follows:

 

Step 1. Any employee may discuss with his immediate supervisor any complaint or
other matter which he feels requires adjustment.  The employee may be
accompanied by his committeeman if he so desires.  If the initial discussions do
not resolve the problem, within five (5) calendar days of the occurrence giving
rise to the dispute, the employee shall reduce his complaint to writing and
submit it to his supervisor for adjustment.  If such complaint is not
satisfactorily settled within seven (7) calendar days and involves a controversy
between the employee or group of employees and the Company with respect to the
interpretation of the provisions of this Agreement or alleges a violation of the
terms of this Agreement, such complaint shall be considered to constitute a
grievance and shall be processed to Step 2.

 

Step 2.  The grievance shall be submitted to the Company=s designated
representatives for final determination within twenty-one (21) calendar days of
the occurrence giving rise to the dispute. The Company shall promptly meet with
the aggrieved employee, or one member of a group of aggrieved employees, and two
(2) representatives of the Workmen=s Committee, the Local Union President, and
an International Representative of the Union.  Within seven (7) calendar days
after such meeting, the Company shall communicate its decision in writing to the
Union.

 

--------------------------------------------------------------------------------


 

ARTICLE X

 

ARBITRATION

 

Section 1.  In the event an amicable adjustment of a grievance cannot be reached
by the grievance procedure as set out in Article IX of this Agreement, the
matter shall be submitted to Arbitration as provided in Section 2 hereof, after
notice is given in writing within fifteen (15) days after the completion of the
grievance procedure.  Unless notice is given within fifteen (15) days as set
forth above, the grievance shall be considered settled with prejudice.

 

Section 2.  If any grievance arising under the terms of this Agreement cannot be
adjusted and settled, the same shall be promptly submitted to Arbitration as
follows:

 

(a)                                  The Company and the Union shall endeavor to
select a mutually agreed upon impartial arbitrator within seven (7) calendar
days of receipt of notice of intent to proceed to arbitration.

 

(b)                                 If the Company and the Union are unable to
agree upon an impartial arbitrator, the Federal Mediation and Conciliation
Service shall be requested to nominate seven (7) potential arbitrators.

 

(c)                                  From the list of seven (7) prospective
arbitrators, the Union and the Company shall strike one (1) name until there
remains only one (1) name on the list, the Union striking first.  The person
whose name remains shall become the sole arbitrator of the grievance.

 

Section 3.  Unless otherwise agreed to, the submission to the arbitrator shall
be based upon the original written grievance submitted in the grievance
procedure.

 

Section 4.  The arbitrator=s authority shall be strictly limited to applying and
interpreting the explicit terms and conditions this Agreement expressly set
forth.  He or she shall not have the authority (i)   to substitute his or her
discretion or judgment in matters where this Agreement gives or reserves the
Company the right to take action or to make judgments, in its sole discretion,
or to make reasonable requirements, or (ii) to add to, subtract from or
otherwise amend or modify the terms of this Agreement, by implication or
otherwise.

 

Section 5.  The arbitrator=s award shall be in accordance with applicable law
and shall be final and binding on matters properly adjudicated.

 

Section 6.  The expenses of the arbitration and any transcript of the hearing
shall be divided evenly between the parties.  Each party shall pay the expenses
of preparation and presentation of its own case.

 

Section 7.  Any grievance not appealed from one step of the grievance procedure
to another within the time specified for such appeal or not submitted to
arbitration in a timely fashion shall be considered null and void and not
subject to further review.

 

Section 8.  The Company shall not be required to arbitrate grievances filed
after the expiration date of this Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE XI

 

HOURS OF WORK

 

Section 1.  Eight (8) hours, or twelve (12) hours, as the Company shall
determine shall constitute a shift’s work; forty (40) hours, forty-eight (48)
hours or thirty-six (36) hours shall constitute a week’s work.  Nothing herein
shall be construed as a guarantee by the Company of any specified number of
hours of work per day or per week or as a limitation on the hours of work per
day or per week.

 

Section 2.  All operating employees on shift may eat on Company time.  Such
employees may eat at any time they chose, provided it does not interfere with
the maintenance and operation of the equipment, and provided an emergency does
not exist.  All other employees shall be entitled to a lunch period of one-half
(1/2) hour without pay after the employee has been on duty for four (4) hours. 
Whenever continuous overtime work in excess of two (2) hours or more beyond an
employee=s regularly scheduled shift is required, and at intervals of four
(4) hours subsequent thereto, the Company shall, for each and every occurrence,
furnish the employee a meal at its own expense and afford the employee an
opportunity of eating same, or pay the employee $11.00 or provide the employee
an additional meal period at the employee=s expense.

 

Section 3.  When an employee reports for work as scheduled or as requested under
other circumstances than those covered by Article XXII, he shall receive the
greater of (a) his appropriate rate for the hours worked or (b) four (4) hours=
pay at straight time; provided, that such reporting pay shall not be payable if
four (4) hours prior to the time for reporting, the employee is notified by the
Company not to report.

 

Section 4.  The Company shall have the exclusive right to establish and, from
time to time, change the hours for the commencement of work for shift, for
different job classifications, and for individual employees within each job
classification.

 

--------------------------------------------------------------------------------


 

ARTICLE XII

 

TWELVE HOUR SHIFT SCHEDULE

 

Section 1.  The parties agree that the provisions of the collective bargaining
agreement are to be interpreted to the extent necessary to further and enhance
the efficient operation of the twelve (12) hour shifts.  The twelve (12) hour
schedule policies and procedures are designed to maintain employees= gross
compensation on the twelve (12) hour schedule as near as possible to that of the
eight (8) hour schedule.  The Company retains the right to discontinue the
twelve (12) hour schedule at any time upon 30 days notice.  The Company will
make reasonable efforts to resolve any problems arising from the twelve (12)
hour schedule.

 

Section 2.  Workweek.  The workweek for all designated operating and maintenance
employees will commence 7:00 a.m. Monday morning and end at 7:00 a.m. the
following Monday.

 

For pay purposes, all holidays will begin at 7:01 a.m. and conclude at 7:00 a.m.
the next day.

 

The average workweek for shift workers will be forty-two (42) hours per week
over a four week period.  In the 4 week period, each shift will work two 48 hour
weeks and two 36 hour weeks.

 

There will be two shifts.  This only applies to operating shift workers or
others designated by management.

 

Night Shift

 

7:00 p.m. to 7:00 a.m.

Day Shift

 

7:00 a.m. to 7:00 p.m.

 

Under the 8 hours system, shift workers receive 160 regular hours pay for every
four weeks plus 8 hours pay of scheduled overtime.  Under the 12 hour system,
shift workers receive 152 regular hours pay for every four weeks plus 16 hours
of scheduled overtime.  If the hourly rate is left the same, the Company would
be paying an extra 8 hours of overtime every four weeks that is not being paid
under the 8 hour system.  The Company and the Union agree that in order to have
the pay stay the same, the hourly rate needs to be adjusted down so that the 152
regular hours plus the 8 overtime hours equals the same pay as the 160 regular
hours.

 

An example of the calculation for the adjusted hourly rate for a shift worker
making $18.13/hour over a four week period is as follows:

 

Eight Hour System:

 

Regular Pay:

 

$18.13 x 160 hours

 

=

 

$

2,900.80

 

Overtime Pay:

 

$18.13 x 1.5 x 8

 

=

 

217.56

 

 

 

 

 

 

 

 

 

Total Pay

 

 

 

 

 

$

3,118.36

 

 

--------------------------------------------------------------------------------


 

Twelve Hour System:

 

Adjusted Hourly Rate: 152 regular hours plus 12 (8 hours at 1.5) = 164 $2,900.80
divided by 164 = $17.6878

 

Regular Pay:

 

$17.6878 x 152 hours

 

=

 

$

2,688.55

 

Scheduled OT:

 

$17.6878 x 1.5 x 8

 

=

 

212.25

 

Subtotal

 

 

 

 

 

$

2,900.80

 

 

 

 

 

 

 

 

 

Overtime:

 

18.13 x 1.5 x 8

 

=

 

$

217.56

 

 

 

 

 

 

 

 

 

Total Pay:

 

 

 

 

 

$

3,118.36

 

 

The adjusted hourly rate calculation will be used for the shift workers on the
12 hour schedule only.  Any changes to a shift worker=s hourly rate per the
current contract will be adjusted for the 12 hour schedule.  If the plant goes
back to an 8 hour schedule, the hourly rate for shift workers will go back to
the hourly rate per the current contract.

 

The purpose of this adjusted hourly rate is to comply with the Federal Wage and
Hour Laws.

 

Section 3.  Attendance.  Any illness absence will be governed by the same
procedure in effect for the eight (8) hour schedule.  Notification of illness is
required as soon as possible.

 

Section 4.  Allowed Absences.  Due to the potential scheduling problems and the
availability of relief personnel, personal business which can normally be
scheduled in advance, such as dental appointments, doctor appointments, etc.,
should be scheduled on employee=s days off.  Except for emergencies, personal
business leave will not be granted.

 

PAY PRACTICES

 

Section 5.  Shift Differential Calculation.  On the twelve (12) hour shift
schedule, shift differential will be paid only on the night shift (7:00 p.m. to
7:00 a.m.) at $1.66 per hour.

 

Example:

 

7:00 p.m. to 7:00 a.m. received 12 hrs. x
$1.66/hr.                                      = $19.92.

 

Shift differential pay is not applicable to employees on jury duty, funeral
leave, vacation pay, sick or occupational disability leave or other excused
absences with pay.

 

Section 6.  Vacation.  Vacation pay will be figured on a daily basis.  When
taking a twelve (12) hour day of vacation, this will be charged as 1.5 days of
vacation.  Vacation pay will be figured at the twelve (12) hour shift
schedule adjusted hourly rate.  All vacations must be scheduled starting with a
work increment.  A work increment is considered to be three (3) or four
(4) continuously scheduled workdays.  Remaining hours of vacation must be
scheduled so as to avoid the unnecessary payment of overtime.  Any vacation less
than 12 hours will be taken as day shift beginning at 7:00 a.m.

 

--------------------------------------------------------------------------------


 

Section 7.  Holiday Pay.  Holidays worked will be paid as follows:

 

Example:

 

($27.20/hour x 12 hrs., if worked) + ($18.13/hour x 8 hrs.) = $471.44

 

Section 8.  Overtime.  On the twelve (12) hour shift schedule, there will be two
types of overtime - regularly scheduled overtime and regular overtime.

 

Regularly Scheduled Overtime (1.5 times adjusted hourly rate)

 

Regularly scheduled overtime is paid for the last 8 hours in a 48 hour work week
that does not include the Sunday night shift.

 

Regular Overtime (1.5 x regular rate of pay)

 

For the workweek where 36 hours is scheduled, regular overtime is paid after the
employee works his/her regular 36 hours.

 

Regular overtime is paid after the regularly scheduled overtime has been paid
for the week where 48 hours is worked.

 

Regular overtime will be paid for the last 8 hours of the Sunday night shift
worked in a 4 week period.

 

Section 9. Pay for Allowed Time.  Allowed pay for time for the following will be
based on twelve (12) hours per day:

 

Vacation

Sick Day

Funeral Leave

Jury Duty

Other excused absences with pay

 

Section 10.  Funeral Leave.  Under the current eight (8) hour system the
employee is allowed the necessary time off to attend the funeral up to three
(3) scheduled workdays at his/her regular straight-time rate.  (8 hrs. x 3 days
= 24 hours) Under the twelve (12) hour system the employee will be allowed the
necessary time off to attend the funeral up to two (2) scheduled workdays.  (12
hrs. x 2 days = 24 hours)  Additional time off without pay maybe allowed with
supervisor=s approval.

 

Section 11. Short Term Disability.  Short term disability will be paid for up to
1,040 scheduled hours (after 1 day waiting period), at 75% of regular hourly
rate.  Regular hours missed, which falls in the waiting period, will be docked
based on the adjusted hourly rate times the number of hours missed.

 

Section 12.  Voting on Election Days.  All twelve (12) hour shift employees
working during the election days will be able to vote because voting hours are
not in conflict with working hours.

 

--------------------------------------------------------------------------------


 

Depending on which shift an employee is assigned, he/she can vote in the morning
or the afternoon on election day.

 

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

OVERTIME

 

Section 1.  An employee who has worked eight (8) hours in a workday or forty
(40) hours in any workweek shall be paid time and one-half his regular
straight-time rate for work actually performed in excess of eight (8) hours or
forty (40) hours.  Employees working a twelve (12) hour shift schedule shall be
paid overtime in accordance with the provisions of Article XII.

 

Section 2.  Overtime shall be worked when deemed necessary by the Company, and
the Company shall have the right to select for overtime work those employees
felt competent by the Company to do the work.  No overtime shall be worked by
any employee unless it is authorized by the Company.

 

Section 3.  Overtime shall be apportioned as reasonably practicable among
qualified employees.  Consideration will be given to the available employee in
the classification that normally performs the work.  A record of overtime hours
worked by each employee will be maintained by the Company.  If an employee is
excused from an overtime assignment which he has been requested to perform, his
overtime record shall be charged with the same number of hours as that of the
employee who actually performed the overtime worked.  The proper remedy for a
violation of this Section 3 is to offer make-up overtime to an employee.  If the
employee rejects the offered overtime, the dispute will be considered settled.

 

Section 4.  A shift cutting across two calendar days shall be treated as worked
on the day on which the shift begins.

 

Section 5.  Overtime shall be paid only for actual time worked.

 

Section 6.  There shall be no pyramiding or duplication of overtime pay, and it
is agreed and understood that no employee shall be paid overtime pay more than
once for the same hours worked.

 

Section 7.  Each employee shall be given at least three (3) days prior notice of
any change in his regular day off or any change in his scheduled shift.  Upon
failure of the Company to give such notice, such employee shall receive premium
pay at the rate of (1-1/2) time and one-half his regular rate for the first
eight (8) hours worked on his first previously scheduled day off, or on his
changed shift, provided, that an employee shall not receive any premium pay
under this Section when such employee’s own schedule is changed –

 

(a)                                  at his request;

 

(b)                                 as a result of his filling a job under the
posting procedure;

 

(c)                                  as a result of his placement because of his
physical disability; or

 

(d)                                 as a result of barge loading.

 

--------------------------------------------------------------------------------


 

Section 8.  Any employee who works a double shift at the request of the Company
shall receive premium pay at the rate of time and one-half his regular rate for
the second shift, provided that any such premium pay shall be credited against
any daily or weekly overtime which may have accrued.

 

Section 9.  All work performed on Sunday by other than scheduled shift workers
shall be paid for at the rate of double time the employee’s regular rate;
provided, however, that such premium payments for Sunday work shall be credited
against any weekly overtime which may accrue.

 

Section 10.  Whenever an employee is required to work more than sixteen (16)
consecutive hours, he shall be paid for all consecutive hours worked in excess
of sixteen (16) at two (2) times his straight time rate until released from duty
by the Company; provided, however, that any such premium pay shall be credited
against any daily or weekly overtime which may have accrued.

 

Section 11.  Whenever an employee has worked continuously in excess of sixteen
(16) hours and has been released from duty by the Company, he shall be entitled
to an eight (8) hour rest period before he returns to work.  If the rest period
extends into the employee’s regular scheduled shift, he shall be excused with
pay at his straight time rate for the part of his regular scheduled shift
necessary to make up the eight (8) hours rest period.  In the event that an
employee is required by the Company to work during such rest period, he shall
receive straight time pay for the hours worked in addition to his rest period
pay.

 

Section 12.  Paid vacation time, jury duty and military leave shall be
considered as time worked for the purpose of computing overtime eligibility
provided that these absence hours coincide with the employee’s scheduled work
hours.

 

Section 13.  Although Section 9 of this Article does not require the payment of
the Sunday Premium (double time) to shift workers, the Parties agree that the
Sunday Premium is applicable to shift workers under the following:

 

1.                                       Double time will be paid to
nonscheduled shift workers who are called out to work on Sunday.  In addition to
the Sunday Premium, the employees also receive the applicable shift
differential.

 

2.                                       A shift worker required to work a
double shift on Sunday will be paid (A) his regular rate and the applicable
shift differential while working his regularly scheduled shift, and (B) will be
paid double time plus the applicable shift differential while working on the
second shift on Sunday.  (B) modifies Section 8 of this Article only to the
extent of the rate of pay to be paid on a double shift on Sunday.

 

3.                                       A shift worker scheduled to work on
Sunday will receive his regular rate of pay and the applicable shift
differential.

 

To further clarify the interpretation of the above, if any employee’s scheduled
shift or his regular day off is changed anytime prior to a Sunday, then
Section 7 of this Article is applicable and not Section 9, since the employee
would have received prior notice and have been scheduled to work on that
Sunday.  If an employee’s scheduled shift or his regular day off is changed on a
Sunday, then the employee would receive the appropriate compensation from either
Section 9, or from

 

--------------------------------------------------------------------------------


 

Section 7 of this Article, whichever is the higher, but not both.  Any other
condition or qualification contained in Sections 7 and 9 must also be considered
in determining the appropriate rate of compensation.

 

--------------------------------------------------------------------------------


 

ARTICLE XIV

 

SCALE OF WAGES

 

Section 1.  On the effective date of this Agreement, or on the date this
Agreement is ratified and signed by the parties, whichever date is later, the
Company agrees to pay not less than the following minimum wage rates:

 

A.                                   Effective Date of Contract

 

HOURLY RATE OF PAY

 

Job Title

 

Minimum

 

9 Month

 

18 Month

 

 

 

 

 

 

 

 

 

Utility C

 

$

13.78

 

$

13.99

 

$

14.62

 

Utility B

 

16.32

 

16.53

 

17.34

 

Utility A

 

21.17

 

21.36

 

22.19

 

EIC Assist.

 

21.17

 

21.36

 

22.19

 

Maintenance B

 

22.15

 

22.34

 

23.19

 

Maintenance A

 

24.05

 

24.37

 

25.45

 

EIC Technician

 

24.05

 

24.37

 

25.45

 

Operator A

 

24.05

 

24.37

 

25.45

 

EIC/P Technician

 

25.58

 

26.58

 

28.28

 

 

B.                                     First Anniversary Date of Contract

 

HOURLY RATE OF PAY

 

Job Title

 

Minimum

 

9 Month

 

18 Month

 

Utility C

 

$

13.78

 

$

13.99

 

$

15.06

 

Utility B

 

16.32

 

16.53

 

17.86

 

Utility A

 

21.17

 

21.36

 

22.86

 

EIC Assist.

 

21.17

 

21.36

 

22.86

 

Maintenance B

 

22.15

 

22.34

 

23.89

 

Maintenance A

 

24.05

 

24.37

 

26.21

 

EIC Technician

 

24.05

 

24.37

 

26.21

 

Operator A

 

24.05

 

24.37

 

26.21

 

EIC/P Technician

 

25.58

 

26.58

 

29.13

 

 

--------------------------------------------------------------------------------


 

B.                                     Second Anniversary Date of Contract

 

HOURLY RATE OF PAY

 

Job Title

 

Minimum

 

9 Month

 

18 Month

 

Utility C

 

$

13.78

 

$

13.99

 

$

15.47

 

Utility B

 

16.32

 

16.53

 

18.34

 

Utility A

 

21.17

 

21.36

 

23.48

 

EIC Assist.

 

21.17

 

21.36

 

23.48

 

Maintenance B

 

22.15

 

22.34

 

24.54

 

Maintenance A

 

24.05

 

24.37

 

26.92

 

EIC Technician

 

24.05

 

24.37

 

26.92

 

Operator A

 

24.05

 

24.37

 

26.92

 

EIC/P Technician

 

25.58

 

26.58

 

29.92

 

 

Section 2.  Those employees who meet the qualifications established by the
Company and who have twenty-four (24) months of service in the Utility C
classification will be upgraded to the beginning rate of the Utility B
classification.

 

Section 3.  Notwithstanding the provisions of Article VIII, those employees who
meet or exceed the qualifications established by the Company, and who have
demonstrated those qualifications, and who have twenty-four (24) months of
service at the maximum rate of pay in the Utility B classification will be
upgraded to the beginning rate of the Utility A classification.

 

Section 4.  It is understood that the Company may hire part-time employees.  The
Company shall not be required to employ such part-time employees for any minimum
number of hours per day or days per week.  Such part-time employees shall be
compensated at a rate to be determined by the Company, provided that at no time
shall such rate be less than the minimum wage established by law.  Part-time
employees shall not be entitled to any benefits provided in this Agreement.

 

Section 5.  The Company may, in its sole discretion, increase an individual
employee’s regular wage rate above the rates set forth above.

 

--------------------------------------------------------------------------------


 

ARTICLE XV

 

CLASSIFICATIONS

 

Section 1.  An employee entering a classification shall receive the rate of pay
shown in Article XIV, except as provided in the following Sections of this
Article.

 

Section 2.  An employee required to work temporarily in a lower job
classification shall receive his achieved classified rate set forth in
Article XIV.

 

Section 3.  An employee required to work temporarily in a higher job
classification shall receive the minimum rate for that classification as set
forth in Article XIV.

 

Section 4.  An employee permanently reclassified to, or required to work
temporarily in another job classification which has the same rate of pay, shall
retain his achieved classified rate as set forth in Article XIV.

 

Section 5.  An employee is considered to be promoted when he is permanently
reclassified to a job in a higher job classification.  At the same time, his
rate shall be increased to the minimum rate set forth in Article XIV, and in due
course to the nine month rate and after an additional nine (9) months, to the
maximum rate.

 

Section 6.  An employee is considered to be demoted when he is permanently
reclassified to a job with a lower job classification.  At the same time, his
wage shall be reduced to the maximum rate set forth in this Article XIV for such
lower job.

 

--------------------------------------------------------------------------------


 

ARTICLE XVI

 

HOLIDAYS

 

Section 1.  The following will constitute paid holidays: New Year=s Day,
Washington=s Birthday (third Monday in February), Good Friday, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, the Day after Thanksgiving, and
Christmas Day.

 

Section 2.  If any of the above holidays falls on a Sunday, the following Monday
shall be observed as the holiday, except when such Sunday falls on a regularly
scheduled work day of an employee.  If any of the above holidays fall on
Saturday, the preceding Friday shall be observed as the holiday, except when
such Saturday falls on a regularly scheduled work day of an employee.

 

Section 3.  A regular employee not working on any of the above holidays shall
receive eight (8) hours at their regular rate.  If any observed holiday falls on
an employee=s regularly scheduled work day, such holiday shall be considered as
time worked for the purpose of computing overtime.

 

Section 4.  Regular employees required to work on a holiday shall receive eight
(8) hours pay at straight time for the holiday and time and one-half (1-1/2) the
employee=s regular rate of pay for the actual hours worked on the holiday.

 

--------------------------------------------------------------------------------


 

ARTICLE XVII

 

VACATIONS

 

Section 1.   Regular employees who have completed less than five (5) continuous
years of service will earn one (1) day vacation for each full month of completed
service in a calendar year.  Regular employees who have completed five
(5) continuous years of service will earn one and one-half (1-1/2) days vacation
for each full month of completed service in a calendar year.  Regular employees
who have completed ten (10) continuous years of service with MarkWest will earn
twenty (20) days vacation (13.33 hours vacation for each full month of completed
service) in a calendar year.  Regular employees working twelve (12) hour shifts
will receive vacation as provided in Article XII.

 

Section 2.  The vacation period will extend from January 1 through December 31
of each year.  The Company will post the vacation schedule by January 15 of each
year.  Employees must choose their vacation by March 15 of each year or be
ineligible for priority scheduling based on seniority.  Vacation selection after
March 15 will be on a first come, first serve basis.  The Company must approve
any changes in an employee=s scheduled vacation period.  Any employee desiring
his vacation between January 1 and April 1 must make arrangements with his
supervisor.

 

Section 3.  The Company reserves the exclusive right to allocate and
schedule the vacation periods and to generally administer the vacation plan to
assure the orderly and efficient operation of the plant.  Selection of the
vacation periods shall be based on the employee=s seniority within his job
classification.  An employee must be classified as a regular employee and be
actively employed at the time the vacation is scheduled to commence to be
eligible for a vacation.

 

Section 4.  Vacation will commence upon the first normal workday or shift from
which the employee is absent on account of vacation, and will run consecutively
for the vacation period to which he is entitled.

 

Section 5.  An employee will be entitled to receive an additional day of
vacation for a holiday observance by the Company which occurs within his
scheduled vacation period, if such holiday occurs within his regularly scheduled
workweek.

 

Section 6.  Regular employees with less than five (5) continuous years of
service may take up to two (2) days vacation in one (1) day increments and the
balance of his annual vacation earnings may be split into not more than two
parts.  Regular employees who have completed five (5) continuous years of
service may take up to three (3) days vacation in one (1) day increments and the
balance of his annual vacation earnings may be split into not more than three
parts.  Requests for single day vacations must be made ten (10) days in advance
and will be granted unless operational requirements dictate otherwise.  Nothing
herein shall prohibit the Company from granting requests for single day
vacations on less than ten days notice, in its sole and exclusive judgment.

 

Section 7.  An employee will not be compensated for vacation time not taken in
the calendar year, except when specifically requested by the Company to forego
vacation time, or when specifically requested by the employee in writing by
November 1 of each calendar year to carry

 

--------------------------------------------------------------------------------


 

forward a maximum of five (5) consecutive days (a maximum of 40 hours).  Regular
employees may also receive pay in lieu of vacation if requested by November 15
of each calendar year.

 

Section 8.  Regular employees who retire, become deceased, enter and leave
military service, resign, are discharged or laid off shall receive payment for
any vacation time accrued but not used.

 

--------------------------------------------------------------------------------


 

ARTICLE XVIII

 

BENEFIT PLANS

 

Section 1.  It is agreed that in the event the Company, in its sole and
exclusive discretion, amends, modifies or discontinues its health insurance,
life insurance, long term disability plan, short-term disability plan,
prescription plan, flexible accounts plan and/or 401(k) Savings Plan which are
presently in effect, or changes the benefits and carriers of such plans, then
the Company shall inform the union to discuss the effects of any such amendment,
modification or discontinuance, upon request.

 

Section 2.  Health Insurance.  Notwithstanding anything to the contrary in
Section 1 of this Article, premium costs for premiums required for health
insurance plans will be shared for the term of this Agreement as follows:

 

Company

 

 

Employee

 

80

%

 

20

%

 

Section 3.  Short-Term Disability.  The benefits for disabilities, when the
employee is unable to work, and being attended by a physician, caused by an
on-the-job injury are eighty-five percent (85%) of base pay (less any amounts
received as workers compensation benefits) from the first day of disability. 
For all other disabilities, there is a one (1) day waiting period, then benefits
are seventy-five percent (75%) of base pay and are provided when the employee is
disabled, unable to work, and being attended by a physician.  Benefits are
provided and pertain to any one accident or illness for up to twenty-six (26)
weeks.  Short term disability will be paid from the first day of absence if the
employee is hospitalized.

 

Section 4.  Long-Term Disability.  After a waiting period of six (6) months,
qualified employees will be entitled to monthly pay of sixty percent (60%) of
basic monthly earnings.

 

Section 5.  401(k) Savings Plan.  On the effective date of this Agreement, the
Company’s contribution under the 401(k) Plan is one dollar ($1.00) for each one
dollar ($1.00) contributed to the Plan by the employee, up to six percent (6%)
of the employee’s base salary.

 

Section 6.  Prescription Co-Pay and flexible Spending Accounts.  The Company’s
prescription plan covers prescription drugs and medication with the employee
being responsible for co-payment.  Eligibility and benefits are provided in the
plan description.  The Company also makes available a Flexible Spending Plan. 
This plan is subject to the rules of the Internal Revenue Service (IRS), as well
as the provisions of the plan descriptions.

 

--------------------------------------------------------------------------------


 

ARTICLE XIX

 

PAY DAYS

 

Section 1.  The Company shall pay its employees in accordance with its normal
payroll procedures including direct deposit.  The Company reserves the right at
any time to change the pay period and payroll procedures and will discuss the
effects of any such changes with the union, upon request.  Pay days will not be
monthly or beyond monthly.

 

--------------------------------------------------------------------------------


 

ARTICLE XX

 

FUNERAL LEAVE

 

Section 1.  Funeral leave up to three (3) days will be allowed for the death in
the immediate family to be defined as:  spouse, child, mother and father, mother
and father of current spouse, brother and sister, brother and sister of current
spouse, and grandparents of employee and current spouse.

 

--------------------------------------------------------------------------------


 

ARTICLE XXI

 

JURY DUTY

 

Section 1. The Company assists regular employees in meeting their civic
responsibilities by providing compensation to those who render jury service. 
Employees who receive notice of jury service must immediately notify their
supervisor of the date and time they must appear for jury service.  This
notification is required on a day-to-day basis while performing jury service.

 

Section 2.  An employee shall receive the amount he would have received for his
regularly scheduled shift at his straight-time rate, provided that the jury
service is performed on a scheduled work day.  Certification of jury service
must be provided the Company for an employee to be eligible for jury service
pay.

 

Section 3.  An employee excused from jury service must contact his supervisor
promptly to determine if he will be required to report for work for the
remainder of his shift.

 

Section 4.  If appearance for jury service is required three hours or more after
the beginning of a shift, or if an employee has been instructed to call the
court at a specific time for further instructions as to appearance time, the
employee should report to work at the beginning of his shift.  An employee must
report to work for his regularly scheduled shift if not required to be at court
during his shift.

 

--------------------------------------------------------------------------------


 

ARTICLE XXII

 

CALL-OUTS

 

Section 1.  When an off-duty employee is called out to work outside of his
regular hours, he shall receive: (a) overtime pay at time and one-half for the
hours actually worked on the call-out, plus (b) a call-out allowance at the
straight time rate for the difference between the hours actually worked and four
(4) hours.  If the call-out involves four (4) or more hours of work, the
call-out allowance shall not be payable, inasmuch as all hours are at the
overtime rate; provided that for the purpose of determining call-out pay, the
period of any call-out shall not extend past the commencement of the affected
employee=s next regular work period.

 

Section 2.  This Article shall not apply to safety meetings held during an
employee=s nonscheduled work hours.

 

--------------------------------------------------------------------------------


 

ARTICLE XXIII

 

LEAVE OF ABSENCE

 

Section 1.  A leave of absence without pay requested by an employee for personal
reasons may be granted by the Company in its sole and exclusive judgment, and no
such leave of absence granted in one case shall constitute a precedent binding
upon the Company in any other case.

 

Section 2.  Applications for leave of absence without pay shall be in writing
and shall set forth the specific reason for and the exact length of the leave
requested.

 

Section 3.  Before the expiration of any leave of absence in excess of thirty
days or an extension thereof, the employee shall apply for reinstatement, and if
he is physically qualified to perform his former duties, shall be reinstated. 
The Company may require, as a condition precedent to reinstatement, a physical
examination, as provided for in Article V.

 

Section 4.  If such employee does not apply for reinstatement before expiration
of the period of the leave of absence, or if he accepts other employment during
such leave of absence, without the written consent of the Company, or if he is
physically unqualified to perform his accustomed work, his employment with the
Company will cease and terminate.

 

Section 5.  Upon reinstatement of the employee at the expiration of the leave of
absence, he shall resume his employment in the job classification which he left
with the Company and shall receive his seniority and other benefits to which he
was entitled at the time his leave commenced.

 

--------------------------------------------------------------------------------


 

ARTICLE XXIV

 

NO DISCRIMINATION

 

Section 1.  There shall be no discrimination, restraint, or coercion by either
the Company or its representatives or the Union or its representatives against
any employee because of his membership or nonmembership in the Union, or because
of his participation or refusal to participate in Union membership or
activities.  There shall be no intimidation or coercion of employees into
joining the Union or continuing their membership therein, nor shall there be any
interference with the right of employees to become or continue as members of the
Union.

 

Section 2.  The Company and the Union will comply with applicable laws regarding
discrimination against any employee because of such individual=s race, religion,
color, national origin, age, sex, disability or Veteran status.

 

Section 3.  Notwithstanding any other provision of this Agreement, the Company
shall in its sole and exclusive discretion determine and from time to time
redetermine what policies, practices, procedures and accommodations are
necessary to ensure compliance with applicable laws including but not limited to
the Americans With Disabilities Act of 1990.  No grievance shall be arbitrable
and no right of action shall accrue to the Union or employee over the Company’s
actions under this Section.  The Company will not change the express terms of
this Agreement in complying with the Americans With Disabilities Act of 1990. 
The Company agrees to discuss the effects of any accommodation for an employee.

 

Section 4.  The Company and the Union agree that the masculine, feminine, and
neuter import one another in this Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE XXV

 

UNION REPRESENTATIVES

 

Section 1.  The Union will not hold and/or conduct any elections and/or meetings
of any kind whatsoever on Company time and/or property.

 

Section 2.  Grievances shall not be processed on Company time without the
consent or request of an official of the Company, and no union steward shall
leave his job to process a grievance or to administer this Agreement without
first obtaining the permission of his supervisor; nor shall any employee engage
in Union activities, including the collection of dues or the solicitation of
memberships, during his working time.

 

Section 3.  Accredited representatives of the Union may visit the plant for the
purpose of investigating pending grievances and for the purpose of discussing
them with management as provided in Article IX hereof.  Union representatives
shall not interfere in any way with the progress of the work upon such visits. 
Union representatives desiring to visit must first obtain the permission of the
Company, which shall have the right to make reasonable regulations concerning
the time of such visits and the areas of the plant in which such representatives
may go.

 

--------------------------------------------------------------------------------


 

ARTICLE XXVI

 

SAVINGS CLAUSE

 

Section 1.  If any provision of this Agreement should be held or adjudged
illegal or in violation of any present or future law by a competent tribunal,
such adjudication shall not invalidate any other portion or provision of the
Agreement nor relieve either party thereto from their liabilities and
obligations under this Agreement, but the same shall continue in full force and
effect.  In the event that any part of this Agreement is held illegal as above
mentioned, the parties agree to promptly meet in order to agree upon a proper
and legal substitute therefore.

 

--------------------------------------------------------------------------------


 

ARTICLE XXVII

 

MODIFICATION AND SCOPE OF AGREEMENT

 

Section 1.  No agreement, alteration, understanding, variation, waiver or
modification of any of the terms and conditions expressly contained herein shall
be made by an employee or group of employees with the Company and in no case
shall it be binding upon the parties hereto unless made and executed in writing
between the parties to this Agreement.

 

Section 2. This Agreement constitutes the entire Agreement between the parties,
and the Company shall not be bound by any past practice, stipulation, or
understanding, or by any memoranda or bulletins, or by any requirement
whatsoever which is not specifically stated in this Agreement; and no such past
practice, stipulation, understanding, memorandum, bulletin, or other
requirements shall be construed as in any way modifying, altering or amending
the terms or conditions hereof.

 

Section 3.  Each of the parties hereto does hereby waive any right to require
the other to bargain concerning any modification or amendment of or supplement
to this Agreement or concerning any matter or thing that might have been covered
hereby, but was not, at any time during the term of this Agreement or any
extension thereof.

 

--------------------------------------------------------------------------------


 

ARTICLE XXVIII

 

U.S. MERCHANT MARINERS DOCUMENT

 

Section 1.  An employee who holds a valid U.S. Merchant Mariners Document
(Document) and is assigned to load a river barge, will be paid at the maximum
hourly rate of the Operator A Classification when performing such duties.  In
the event two or more employees holding a valid document are assigned to load a
river barge, only one such employee shall be paid this special rate as
designated by the Company.  This rate will not be applicable during training
and/or testing periods.

 

--------------------------------------------------------------------------------


 

ARTICLE XXVIX

 

SAFETY AND ACCIDENT PREVENTION

 

Section 1.  The Company will provide safe working conditions in accordance with
applicable law.  No employee shall be required to perform any work unless
reasonably proper safeguards are maintained.

 

Section 2.  Employees must follow all safety policies and use necessary safety
devices while operating any Company equipment.

 

Section 3.  Employees are responsible for reporting safety hazards to their
supervisors.  All accidents, no matter how minor, must be reported to the
Company immediately and no later than the end of an employee=s shift.

 

Section 4.  An inspection of any equipment may be secured at reasonable times
upon the recommendation of any employee working on or near such equipment.

 

Section 5.  A Safety Committee (two (2) members selected by the Union and a
management representative(s)) may monthly inspect the plant facility and
recommend to the Company safety items requiring reasonable and proper
attention.  Such safety inspections shall not cause the Company to incur any
overtime or additional costs in employee time.  The Local Workmens= Committee
may meet with the Company for the purpose of discussing the elimination of
hazards in order to prevent accidents.

 

Section 6.  The Company agrees to pay up to $100.00 per year toward the purchase
of steel toed safety shoes acceptable to the Company for each employee.  An
employee paid said stipend will be required to wear the steel toed safety shoes
during working time.  The employee will be required to present a receipt before
said stipend is paid.

 

--------------------------------------------------------------------------------


 

ARTICLE XXX

 

BULLETIN BOARD

 

Section 1.  The Company will cause a bulletin board of at least 2 feet by 2 feet
to be placed on its property where it may been seen by employees entering and
leaving their place of employment.  Such board shall be used exclusively by the
Union, such use to be confined exclusively to posting on said board notices
pertaining to dues, meetings, and other usual, regular and bona fide activities
of the Union, it being the intention hereof that the Union will not use said
board for the direct solicitation of membership in the Union.

 

--------------------------------------------------------------------------------


 

ARTICLE XXXI

 

NOTICES

 

Section 1.  All notices in connection with the operation of this Agreement shall
be mailed to:

 

Ron Smith

Area Manager

MarkWest Hydrocarbon, Inc.

P. O. Box 575

South Shore, KY 41175

 

Secretary-Treasurer, Paper, Allied-Industrial, Chemical and

Energy Workers International Union, Sub-Local 5-372

P.A.C.E. 5-0372

P. O. Box 330

Prestonsbourg, KY 41653

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their proper officers, thereunto duly authorized.

 

 

MarkWest Hydrocarbon, Inc.

 

 

 

 

 

/s/ Ron Smith

 

/s/ Frank Semple   8-12-05

 

 

 

 

 

 

 

 

 

 

 

7-15-05

 

 

 

 

Date

 

 

 

 

 

Paper, Allied-Industrial, Chemical and Energy

 

Workers International Union, Sub-Local 5-372

 

P.A.C.E. 5-0372

 

 

 

 

 

 

/s/ Fred A. Nunley

 

/s/ Michael Chapman

 

 

 

 

 /s/ Terry G. Moore

 

/s/ John D. Knauff

 

 

 

 

07-11-05

 

 

Date

 

 

--------------------------------------------------------------------------------